          Case 1:21-cr-00218-AT Document 13 Filed 04/21/21 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: ____________________
                                                                  DATE FILED: 4/21/2021

              -against-
                                                                             21 Cr. 218 (AT)
OMAR ARIAS CASILLA, and LEONARDO
ANDUJAR MENDEZ                                                                  ORDER

                          Defendants.
ANALISA TORRES, District Judge:

       The Court will hold an initial conference in this matter on April 22, 2021, at 9:00 a.m.
The conference will use the Court’s dedicated conference line. See In re Coronavirus/Covid-19
Pandemic, No. 20 Misc. 176 (S.D.N.Y. Mar. 11, 2021), ECF No. 5 (finding that the COVID-19
pandemic “make[s] it increasingly necessary for judges in this District to conduct proceedings
remotely.”). Chambers will provide the parties with instructions on how to appear via telephone.

       Co-counsel, members of the press, and the public may access the audio feed of the
hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing, and entering
access code 5598827.

       SO ORDERED.

Dated: April 21, 2021
       New York, New York
